Name: Council Regulation (EC) No 404/97 of 20 December 1996 allocating, for 1997, catch quotas between Member States for vessels fishing in Polish waters
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  Europe
 Date Published: nan

 No L 66/110 EN 6 . 3 . 97Official Journal of the European Communities COUNCIL REGULATION (EC ) No 404/97 of 20 December 1996 allocating, for 1997, catch quotas between Member States for vessels fishing in Polish waters Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation ( EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 2 ); Whereas additional conditions for the year-to-year management of TACs and quotas in accordance with the provisions laid down in Article 2 of Regulation (EC ) No 847/96 ( 3 ), were not agreed with Poland ; Whereas , for imperative reasons of common interest, this Regulation will apply from 1 January 1997, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( J ), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas , in accordance with Article 124 of the 1994 Act of Accession , fisheries agreements concluded by the Kingdom of Sweden with third countries are managed by the Community; Whereas , in accordance with the procedure provided for in the Agreement on fisheries of 1 February 1978 , the Community, on behalf of the Kingdom of Sweden , and the Republic of Poland have held consultations concerning their mutual fishing rights for 1997; Whereas , in the course of these consultations , the delegations agreed to recommend to their respective authorities that certain catch quotas for 1997 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to implement, for 1997, the results of these consultations held with Poland ; Whereas to ensure efficient management of the catch possibilities available in Polish waters , they should be allocated among Member States as quotas in accordance with Article 8 of Regulation ( EEC ) No 3760/92 HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1997 vessels flying the flag of a Member State are hereby authorized to make catches in waters falling within the fisheries jurisdiction of Poland and within the quota limits set out in the Annex hereto . Article 2 Stocks referred to in the Annex shall not be subject to the conditions laid down in Articles 2 , 3 and 5 (2 ) of Regulation (EC ) No 847/96 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT (') OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No L 261 , 20 . 10 . 1993 , p . 1 . (  ') OJ No L 115 , 9 . 5 . 1987, p . 3 . 6 . 3 . 97 | EN | Official Journal of the European Communities No L 66/111 ANNEX Allocation of Community catch quotas in Polish waters for 1997 (in tonnes, fresh round weight for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Herring III ( d ) 1 000 Sweden 1 000 Salmon III ( d ) 1 000 Sweden 1 000 Sprat III ( d ) 18 000 Sweden 18 000